USCA11 Case: 20-14443      Date Filed: 11/30/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14443
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RUBEN CABRERA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00040-SCB-CPT-3
                    ____________________
USCA11 Case: 20-14443        Date Filed: 11/30/2021     Page: 2 of 2




2                      Opinion of the Court                20-14443


Before WILSON, JORDAN and BRASHER, Circuit Judges.
PER CURIAM:
       Thomas Burns, appointed counsel for Reuben Cabrera in
this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Cabrera’s convictions and sen-
tences are AFFIRMED.